DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.         This application has PRO 62/848,295 05/15/2019.

Election/Restrictions
4.         Applicant's election with traverse of Group I, claims 1-10 drawn to a composition and species [A][B][C] for the co-polymer structure and poly(ethylene-co-acrylic acid) for one polymeric rheology modifier based on [A][B][C] in the reply filed on 06/15/21 is acknowledged. The traversal is on the ground(s) that “ Amended independent method claim 11 requires the presently claimed wellbore composition in amended independent claim 1. Therefore, at least claims 1-16, 19, and 21-23 are directed to inventions that are: not distinct from each other: not differently classified (i.e., Groups | and II are both classified in CO9K8/32); directed to convergent subject matter: searchable in the same classes/subclasses (i.e., CO9K8/32); and have similarly applicable prior art.” These .

Scope of the Elected Invention
5.        Claims 1-16, 19, 21-23 are pending in this application.  Claims 11-16, 19 have been withdrawn in an amendment filed on 06/15/21. Claims 6-10 are directed to the non-elected species. Accordingly, claims 6-10 are withdrawn from further consideration by the examiner, 37 C.F.R. §1.142(b), as being drawn to non-elected invention/species.           The scope of the elected subject matter that will be examined and searched is as follows:
       Claims 1-5, 21-23 are directed to a composition and species [A][B][C] for the co-polymer structure and poly(ethylene-co-acrylic acid) for one polymeric rheology modifier based on [A][B][C].
Claim Objections
6.        Claim 23 is objected to because of the following informalities:  In the claim 23 recitation “wherein the wherein” in line 1 is redundant .  Applicants are suggested to replace “wherein the wherein” with “wherein.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.       Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 22 is indefinite for the following terms (or phrases): “M+.” However, terms “M+” is not defined in the claim 22 so as to know the metes and bounds of the claim 22. Further, applicants specification does not provide proper guidance on selecting values for M+. It has been noted that applicants specification (para [0057]) disclose M+ representing either a calcium salt, an acid, or a sodium salt. Therefore, claim 22 is indefinite. In order to expedite the prosecution, sodium salt is considered in the current Office action.
            Appropriate correction is required.

Claim Rejections - 35 USC § 103
9.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.      The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.     Claims 1-5, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over McNally (US 6159906).
          Regarding claims 1-2, 4-5, 21, McNally discloses oil-based invert emulsion drilling fluid composition comprising oleaginous external phase, aqueous internal phase, and rheological additive comprised of neutralized copolymer, wherein the copolymer is composed of a polar co-monomer such as acrylic acid and a non-polar co-monomer such as ethylene, wherein the concentration of the non-polar co-monomer to prepare the copolymer is at least above 80 mole percent in respect to the polar co-monomer, wherein the composition is used for suspending and anti-settling of the solid particles, including bore-hole cuttings (column 5, lines 40-67, column 6, lines 18-47, table 1, 4-5). 
           A prima facie case of obviousness exists for the composition where McNally discloses non-polar co-monomer above 60.87 wt% and polar co-monomer below 39.13 wt%, overlapping the requirement of claims 1, 4. See In re Wertheim regarding prima facie cases with overlapping ranges (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) See MPEP § 2144.05).
         Regarding the recitation “wherein the low shear rate viscosity (LSRV) of the wellbore fluid measured by FANN 35 rheometer at 3 rpm and 150°F is in the range of 8 to 12, McNally does not exactly disclose the claimed viscosity. However, McNally discloses low shear rate viscosity of the wellbore drilling fluid measured by FANN 35 rheometer at 3 rpm and 150°F is 15 to 16 (column 9, lines 58-60, table 4-5). It has been noted that claimed invention and the prior art are directed to same wellbore fluid composition and for the same purpose such as used for wellbore operation. Further, the viscosity of the composition containing copolymer is affected by a number of factors, such as the salinity, temperature, concentration, molecular weight, and shear rate. In an instant case, the shear rate, temperature and concentration of the prior art composition is matched to the instant claimed composition. The differences are in the molecular weight of the copolymer and the salinity of the composition. In absence of any unexpected results, it would have been obvious to one with ordinary skill, in the art at the time of invention, to vary the parameters such as the molecular weight of the 
            Regarding claims 3, 23, McNally discloses the concentration of the non-polar co-monomer such as ethylene to prepare the copolymer is at least above 80 mole percent in respect to the polar co-monomer such as acrylic acid (column 6, lines 18-47). Above 80 mole percent of non-polar co-monomer such as ethylene and below 20 mole percent polar co-monomer such as acrylic acid result in above 60.87 wt% ethylene and below 39.13 wt% acrylic acid, encompassing instant claim 3 range of polar co-monomer in the range of 1 to 20 wt% or claim 23 range of from 5 to 20 wt%. It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976).
          Regarding claim 22, applicants fail to disclose the value for M+ in claim 22 (please SEE 112 rejection above). However, applicants specification (para [0057]) disclose M+ representing either a calcium salt, an acid, or a sodium salt. In order to expedite the prosecution, sodium salt is considered in the current Office action. 
           The concentration of the non-polar co-monomer such as ethylene to prepare the copolymer is at least above 50 mole percent in respect to the polar co-monomer such as acrylic acid (column 6, lines 18-47). Above 50 mole percent non-polar co-monomer such as ethylene, overlap instant claim X range of 30 to 60, and less than 50 mole percent polar co-monomer such as acrylic acid, encompassing instant claim Y range of 1.5 to 2. It is well-settled that where claimed ranges “overlap or lie inside ranges 
           McNally expressly discloses alkali metals (group 1A metal compound) for the neutralization of the copolymer (column 7, lines 26-28), encompassing applicants disclosure of M+ is sodium salt. A prima facie case of obviousness exists.

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768